DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits.  Claims 1-4, and 6-7, as amended, are currently pending and have been considered below. Claim 5, as originally filed, is currently pending and has been considered below.
Response to Amendment
 This action is in response to the applicant’s arguments and amendments filed March 30th, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-7 remain pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis - Step 1
Claims 1-5 are directed to an apparatus, and claim 6 is directed to a method (i.e. process), and claim 7 is directed to a non-transitory computer readable medium (i.e. article of manufacture). Therefore, claims 1-7 are all within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groupings of abstract 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:
A posture angle calculation apparatus comprising: 
an acquisition unit configured to acquire an output of an acceleration sensor installed to 5output acceleration of a moving apparatus that moves along a moving surface in a vertical axis direction with respect to the moving surface and to acquire an output of a gyro sensor installed to output an angular velocity about the vertical axis; and
	a calculation unit configured to:
calculate a posture angle of the moving apparatus about the vertical axis based on assumed angular velocity of zero when the acceleration is larger than a preset reference acceleration and the angular velocity is smaller than a preset reference angular velocity, and
calculate the posture angle of the moving apparatus about the vertical axis based on the angular velocity when the acceleration is equal to or smaller than the preset reference acceleration or when the angular velocity is equal to or larger than the preset reference angular velocity; and
an output unit configured to output data of calculated posture angle.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the limitations cover performance of the limitation in the human mind (i.e. acquiring and calculation of a value). A person could view the output of the acceleration and gyro sensor and perform this calculation. Accordingly, the claim recites an abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the previously bolded portions continue to represent the “abstract idea”):
A posture angle calculation apparatus comprising: 
an acquisition unit configured to acquire an output of an acceleration sensor installed to 5output acceleration of a moving apparatus that moves along a moving surface in a vertical axis direction with respect to the moving surface and to acquire an output of a gyro sensor installed to output an angular velocity about the vertical axis; and
	a calculation unit configured to:
calculate a posture angle of the moving apparatus about the vertical axis based on assumed angular velocity of zero when the acceleration is larger than a preset reference acceleration and the angular velocity is smaller than a preset reference angular velocity, and
calculate the posture angle of the moving apparatus about the vertical axis based on the angular velocity when the acceleration is equal to or smaller than the preset reference acceleration or when the angular velocity is equal to or larger than the preset reference angular velocity; and
an output unit configured to output data of calculated posture angle.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the previously noted abstract idea into a practical application:
In particular, the claim elements of an acquisition unit, calculation unit, and output unit amount to no more than generic computer components which is equivalent to “apply it”, see MPEP 2106.04(d). Additionally, the acceleration sensor and gyro sensor also amount to no more than generic components. Furthermore, the output unit configured to output data of the calculated posture angle amounts to no more than insignificant extra solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
101 Analysis – Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to with respect to the integration of the abstract idea into a practical application, the addition of the generic computer components is not sufficient to amount to significantly more than the judicial exception, see MPEP 2106.05(d) for recognizing acquiring data (i.e. receiving or transmitting data), and outputting data are both well understood, routine, and conventional activity.
Therefore, the claim is not patent eligible
Regarding claims 2-4, the claim specifies and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application nor amount to “significantly more” for analogous reasons above.
Regarding claims 6 and 1, the claims recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama in view of Hoshizaki et al. (US 2009/0171585; hereinafter Hoshizaki).
Regarding Claim 1:
Shimoyama discloses a posture angle calculation apparatus comprising: 
an acquisition unit configured to acquire an output of an acceleration sensor installed to 5output acceleration of a moving apparatus that moves along a moving surface in a vertical axis direction with respect to the moving surface and to acquire an output of a gyro sensor installed to output an angular velocity about the vertical axis (Shimoyama, Fig. 3, Para. [0059-0062], [0070], [0080], Shimoyama discloses a control module comprising a calculation section which acquires the input of the triaxial acceleration sensor and a gyro sensor, with the gyro sensor being used to determine the angular velocity in the pitch direction (about the vertical axis)); and 
calculate a posture angle of the moving apparatus about the vertical axis based on an assumed angular velocity of zero when the acceleration is larger than a preset reference acceleration…(Shimoyama, Para. [0215], [0218-0219], Shimoyama discloses the calculation section of the control module calculates the inclination angle (posture angle) when the moveable apparatus has stopped (angular velocity is 0) and the acceleration in the z-direction is greater than the gravitational acceleration (inclination angle is greater than 0)); and
calculate the posture angle of the moving apparatus about the vertical axis based on the angular velocity when the acceleration is equal to or smaller than the preset reference acceleration……(Shimoyama, Para. [0215], [0218-0219], Shimoyama discloses the calculation section of the control module calculates the inclination angle (posture angle) when the moveable apparatus has stopped (angular velocity is 0) and the acceleration in the z-direction is less than the gravitational acceleration (inclination angle is not 0)); and
an output unit configured to output data of the calculated posture angle (Shimoyama, Fig. 3, Shimoyama discloses the control module outputs angle data to the driving section of the moveable apparatus).  
Shimoya does not explicitly disclose the angular velocity is smaller than a preset reference angular velocity.
Hoshizaki, pertinent to the same problem of correcting for a bias value from MEMS gyro sensors, discloses and the angular velocity is smaller than a preset reference angular velocity (Hoshizaki, Fig. 2C, Hoshizaki discloses the angular velocity is smaller than a MEMS bias value (preset reference angular velocity)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Shimoyama to include a reference angle velocity as disclosed by Hoshizaki in order to correct for the MEMS bias value from the low cost gyro sensor, (Hoshizaki, Para. [0037]).
Regarding Claim 2:
	The combination of Shimoyama and Hoshizaki discloses the posture angle calculation apparatus according to claim 1.
	Shimoyama further discloses 15the acquisition unit acquires acceleration in directions of three axes including the vertical axis and two axes orthogonal to the vertical axis and an angular velocity about the three axes (Shimoyama, Para. [0061], Fig. 3, Shimoyama discloses the triaxial acceleration sensor senses and inputs accelerations in the three mutually orthogonal directions, and the gyro sensor senses and inputs angular velocity acting on the moveable apparatus; with both sensors inputting data into the calculating section of the control module), and 
the calculation unit calculates the posture angle about the three-axial directions of the moving apparatus based on each of the acceleration in the directions of the three axes and the angular 20velocity about each of the three axes (Shimoyama, [0119], Shimoyama discloses the triaxial sensor input data, and the gyro sensor data are used to calculate the posture angle in order for the posture control module to reduce the posture angle and balance the moveable apparatus).
Regarding Claim 5:
The combination of Shimoyama and Hoshizaki discloses the posture angle calculation apparatus according to claim 1.
Shimoyama further discloses 30an acceleration sensor configured to detect the acceleration and output the detected acceleration to the posture angle calculation apparatus (Shimoyama, Para. [0061-0062], Shimoyama discloses a control module comprising a calculation section which acquires the input of the triaxial acceleration sensor); 
a gyro sensor configured to detect the angular velocity and output the detected angular velocity to the posture angle calculation apparatus (Shimoyama, Para. [0061-0062], Shimoyama discloses a control module comprising a calculation section which acquires the input of the gyro sensor); and 
a turn control unit configured to control a turn driving unit that performs a turning 12 motion around the vertical axis and to control the posture angle by driving the turn driving unit (Shimoyama, Para. [0069-0070], Shimoyama discloses a traveling control module which controls the turning and posture angle of the moveable apparatus).  
Regarding Claim 6:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 7:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama in view of Hoshizaki in further view of Okada.
Regarding Claim 3:
	The combination of Shimoyama and Hoshizaki discloses the posture angle calculation apparatus according to claim 1.
Shimoyama does not explicitly disclose wherein the preset reference acceleration is 90% of gravitational acceleration in a stationary state.
It would be obvious to try by one of ordinary skill in the art to choose 90% of gravitation acceleration as a reference acceleration due to the well-known sensitivities of accelerometers. It would be known one of ordinary skill in the art to choose a particular value to solve the known issue of sensitivities in accelerometers and expect success, see MPEP 2143. Dependent on the choice of accelerometer, a value of sensitivity will be used in conjunction with output values of the accelerometer sensor. For example, Okada discloses in Table 3, accelerometers are shown to have anywhere from a 5-10% sensitivity.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama in view of Hoshizaki in further view of Morales et al. (US 2018/0164102; hereinafter Morales).
Regarding Claim 4:
The combination of Shimoyama and Hoshizaki discloses the posture angle calculation apparatus according to claim 1.
Shimoyama does not explicitly disclose wherein the reference angular velocity is 0.6 deg/s.
Morales, pertinent to the same problem of correcting for a bias value from MEMS gyro sensors, discloses wherein the reference angular velocity is 0.6 deg/s (Morales, Para. [0095], Morales discloses the constant bias for a MEMS gyroscope would be lower than a few tenths of a degree per hour). It 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Shimoyama to include a reference angle velocity in a certain range as disclosed by Morales in order to correct the errors induced by the bias in the MEMS gyroscopes, (Morales, Para. [0173]).
Response to Arguments
Applicant's arguments filed March 30th, 2021 have been fully considered but they are not persuasive. 
In regards to the 101 rejection, the applicant’s representative argues the invention, in regards to claims 1-4, 6, and 7, provide an improvement to a technology or technical field indicating a practical application is being claimed, and the claimed subject matter is thus eligible under 35 U.S.C. 101. The examiner respectfully disagrees. The specification and claims as disclosed provided do not clearly improve technology or computer functionality, and is considered a “close call”, with the mere calculation and output of a posture angle are not enough to be considered a technological improvement, see MPEP 2106.06(b). Additionally, the examiner has found the specification does not provide a technical explanation that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, see MPEP 2106.05(a) and 2106.04(d)(1). Therefore the argued claims are not patent eligible.
In regards to Claim 1, the applicant’s representative argues the cited art of Shimoyama, and Hoshizaki fail in combination or individually to disclose a calculation unit configured to calculate the posture angle based on whether the acceleration is larger than a preset reference acceleration or equal to or smaller than a preset reference acceleration. The examiner respectfully disagrees. Shimoyama provides a control device which calculates the inclination angle (i.e. posture angle) whether the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664